[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-11245                FEBRUARY 15, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                  D. C. Docket No. 03-00034-CR-J-25-HTS

ANTONIO ALVAREZ,


                                                      Plaintiff-Appellee,

                                   versus

UNITED STATES OF AMERICA,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 15, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     The government appeals Defendant Antonio Alvarez’s concurrent 48-month
sentences imposed at resentencing for: (1) conspiracy to possess with intent to

distribute five or more kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)(ii); and (2) attempting to possess, aid, and abet the attempt to possess

with intent to distribute five or more kilograms of cocaine, in violation of 21

U.S.C. §§ 846 and 841(b)(1)(A)(ii). After review, we vacate the defendant’s

sentences and remand for the limited purpose of complying with this Court’s

original mandate.

                                 I. BACKGROUND

      On October 18, 2004, this Court affirmed Alvarez’s convictions, but vacated

his concurrent 121-month sentences because the district court mistakenly assigned

the defendant a base offense level of 32 instead of 30. United States v. Alvarez,

No. 03-15870, at *2 (11th Cir. Oct. 18, 2004) (unpublished). In so doing, this

Court specifically rejected the defendant’s assertion that the district court clearly

erred in refusing to apply the safety valve provision in U.S.S.G. § 5C1.2. Id. at *2

n.1 (“We also conclude that the district court correctly determined that Alvarez’s

failure to provide a complete and truthful account of his role in the offenses of

conviction precluded relief under § 5C1.2.”).

      However, this Court noted that “Alvarez still faces a mandatory-minimum

sentence of 120 months for each of his offenses.” Id. at *2-3. Consequently, this



                                           2
Court “vacate[d] Alvarez’s concurrent 121-month sentences and remand[ed] this

case to the district court so that it may sentence Alvarez to concurrent 120-month

sentences.” Id. at *3. The mandate from this Court was clear in that the district

court’s sole responsibility upon remand was to impose concurrent 120-month

sentences.

      At resentencing, the district court noted that the case was remanded for it to

impose concurrent 120-month sentences, and that this Court’s remand was “pretty

specific as to its intent.” Despite its recognition of this Court’s specific remand,

the district court revisited its earlier decision that Alvarez was not entitled to a

safety-valve reduction under § 5C1.2.

      The district court then concluded that Alvarez was entitled to the safety-

valve reduction and sentenced the defendant to concurrent 48-month sentences.

The government appeals.

                                   II. DISCUSSION

      Under the law-of-the-case doctrine, both district courts and appellate courts

generally are bound by a prior appellate decision in the same case. Alphamed, Inc.

v. B. Braun Med., Inc., 367 F.3d 1280, 1285-86 (11th Cir. 2004). The doctrine

operates to preclude courts from revisiting issues that were decided explicitly or by

necessary implication in a prior appeal. Luckey v. Miller, 929 F.2d 618, 621 (11th



                                            3
Cir. 1991).

       “The mandate rule is simply an application of the law of the case doctrine to

a specific set of facts.” Litman v. Massachusetts Mut. Life Ins. Co., 825 F.2d

1506, 1511 (11th Cir. 1987) (en banc) (citation omitted). “If the appeals court

issues a specific mandate, the district court must obey: the mandate is not subject

to interpretation.” United States v. Mesa, 247 F.3d 1165, 1170 (11th Cir. 2001).

That is, “[a] trial court, upon receiving the mandate of an appellate court, may not

alter, amend, or examine the mandate, or give any further relief or review, but must

enter an order in strict compliance with the mandate.” Piambino v. Bailey, 757

F.2d 1112, 1119 (11th Cir. 1985) (citation omitted).

       As the district court initially recognized, this Court’s remand was for the

limited purpose of imposing concurrent 120-month sentences. The district court

obviously violated that mandate when it revisited the defendant’s eligibility for the

safety-valve reduction despite this Court’s explicit ruling on the matter. As such,

we once again remand this case for the limited purpose of allowing the district

court to impose concurrent 120-month sentences.1

       1
        The law-of-the-case doctrine bars reconsideration of an issue we have previously
decided unless: (1) there exists new evidence that is substantially different; (2) controlling
authority has since made a contrary decision of the law applicable to such issues; or (3) the
decision was clearly erroneous and would work a manifest injustice. United States v.
Escobar-Urrego, 110 F.3d 1556, 1561 (11th Cir. 1997). None of the exceptions to the law-of-the-
case doctrine is applicable here. Although United States v. Booker, 543 U.S. 220, 125 S. Ct. 738
(2005), was decided after Alvarez’s direct appeal, district courts are also still bound by statutory

                                                 4
       VACATED AND REMANDED WITH INSTRUCTIONS.




minimum sentences. United States v. Shelton, 400 F.3d 1325, 1333 n.10 (11th Cir. 2005).
Because Booker did not alter the requirement to impose statutory minimum sentences, Booker
did not affect our prior decision.

                                              5